UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1844


CHANDER KANT; ASHIMA K. KANT,

                Plaintiffs - Appellants,

          v.

JAY L. COHEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-00318-RWT)


Submitted:   January 6, 2012                 Decided:   March 8, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chander Kant, Ashima K. Kant, Appellants Pro Se.        Jay L. Cohen,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chander Kant and Ashima K. Kant appeal the district

court’s order affirming the clerk’s order taxing costs.             We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                   See

Kant   v.   Cohen,   No.   8:08-cv-00318-RWT   (D.   Md.   filed   July   11,

2011; entered July 12, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2